SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
108
KA 08-00480
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

DONNY BOWEN, ALSO KNOWN AS DONNIE BOWEN,
DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered January 29, 2008. The judgment
convicted defendant, upon his plea of guilty, of burglary in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court